Citation Nr: 0911363	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-36 011	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 
to April 1972.  He died in May 2005.  The Appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied her 
claims for service connection of ALS - for purposes of 
accrued benefits, and for the cause of the Veteran's death.

The Board issued a decision in November 2008 also denying 
these claims.  Later that same month, in response, the 
Appellant's representative filed a motion for reconsideration 
of the Board's decision - citing a failure to consider a 
relevant, recent change in a VA regulation allowing 
presumptive service connection for ALS.  Because of this 
regulatory change and resulting need to vacate the Board's 
decision, the Board determined in March 2009 that the motion 
for reconsideration of its decision was moot.  So the Board 
notified the Appellant and her representative accordingly.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the Appellant or his or her representative, or on 
the Board's own motion, when an Appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West Supp. 
2005); 38 C.F.R. § 20.904 (2008).



The Appellant - through her representative, filed a Motion 
to Reconsider in November 2008 (supplemented by an additional 
statement in January 2009), citing the Board's failure to 
apply the presumption of service connection for ALS contained 
in the new 38 C.F.R. § 3.318 (2008), effective September 23, 
2008.

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for ALS.  38 
C.F.R. § 3.318 (2008).  The regulation provides that the 
development of ALS manifested at any time after discharge or 
release from active military, naval, or air service is 
sufficient to establish service connection for that disease.  
However, service connection will not be established (1) if 
there is affirmative evidence that ALS was not incurred 
during or aggravated by service;  (2) if there is affirmative 
evidence that ALS is due to the Veteran's own willful 
misconduct; or (3) if the Veteran did not have active, 
continuous service of 90 days or more.  Id.

The Board agrees will the Appellant's contention that the new 
version of § 3.318 is directly relevant and applicable to her 
claims at issue and determinative to the proper adjudication 
of these claims.  And, furthermore, as this regulation was 
not addressed and considered in the Board's November 6, 2008 
decision, the decision must be vacated and the claims 
readjudicated with proper consideration of this 
new regulation.



Accordingly, the Board's November 6, 2008 decision denying 
the Appellant's claims for service connection for the cause 
of the Veteran's death and for service connection for ALS - 
for accrued benefits, is vacated.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


